Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex. 99-B.8.75 FIRST AMENDMENT TO PARTICIPATION AGREEMENT among AMERICAN FUNDS DISTRIBUTORS, INC., AMERICAN FUNDS SERVICE COMPANY ING LIFE INSURANCE AND ANNUITY COMPANY RELIASTAR LIFE INSURANCE COMPANY and RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK This First Amendment to Participation Agreement (the "First Amendment") is made and entered into as of January 3, 2006 by and among ING Life Insurance and Annuity Company (ING Life"), ReliaStar Life Insurance Company ("ReliaStar"), ReliaStar Life Insurance Company of New York ("ReliaStar New York"), (collectively "ING") American Funds Distributors, Inc. (the "Distributor"), and American Funds Service Company (the Transfer Agent). WITNESSETH WHEREAS , Distributor, Transfer Agent and ING are parties to a Participation Agreement dated January 1, 2003 (the Agreement); and WHEREAS , the parties now desire to modify the Agreement to add Variable Annuity Account I as a variable annuity account. NOW, THEREFORE , in consideration of the premises and mutual covenants and promises expressed herein, the parties agree as follows: The first sentence of Section 1.(a) is amended to read as follows: (a) ING Life represents that it has established Variable Annuity Accounts B, C, D, F and I and may establish such other accounts as may be set forth in Schedule B attached hereto and as may be amended from time to time with the mutual consent of the parties hereto (the "Accounts"), each of which is a separate account under Connecticut Insurance law, and has registered or will register each of the Accounts (except for such Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act"), to serve as an investment vehicle for the Contracts. IN WITNESS WHEREOF , the parties have executed this First Amendment as of the date first written above. AMERICAN FUNDS AMERICAN FUNDS SERVICE COMPANY DISTRIBUTORS, INC. By: /s/ Angela M. Mitchell By: /s/ K. G. Clifford Name: Angela M. Mitchell Name: K. G. Clifford Title: Secretary Title: President ING LIFE INSURANCE AND RELIASTAR LIFE INSURANCE COMPANY ANNUITY COMPANY By: /s/ Laurie M. Tillinghast By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President Title: Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Laurie M. Tillinghast Name: Laurie M. Tillinghast Title: Vice President 2
